The Supreme Court affirmed a conviction of the plaintiff in error in the Special Sessions of Passaic county and filed the following opinion:
"The plaintiff in error was indicted, tried and convicted for rape, upon Anna Prell, on the 14th day of April, 1925, at the city of Passaic.
"This indictment is known as number 478. The assignment of error is, that the court erred in refusing to direct an acquittal of the defendant at the close of the state's case, because *Page 251 
the prosecutor moved to nolle prosse an indictment number 479 against the defendant for a like offense at a different place, viz., in the city of Paterson, on the 14th day of April, 1925. This was not error.
"We find no error in the record. The judgment of the Special Sessions of the Passaic County Court is affirmed."
We concur in that opinion of the Supreme Court, and would add nothing, but for the fact that the plaintiff in error contends that he argued there, and now argues here, that the verdict is against the weight of the evidence. To this it is a sufficient answer to say that there is no merit in the point.
The judgment below will be affirmed.
For affirmance — TRENCHARD, PARKER, MINTURN, KALISCH, KATZENBACH, CAMPBELL, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 12.
For reversal — None.